Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 11, 2019

                                      No. 04-18-00618-CV

                                       Denise CORKILL,
                                           Appellant

                                                v.

                            Diane GUEVARA and Alyssa Guevara,
                                       Appellees

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-17-140
                         Honorable Jose Luis Garza, Judge Presiding


                                         ORDER
        Appellant’s brief was due to be filed by December 13, 2018. Neither the brief nor a
motion for extension of time was filed. On December 19, 2018, this court ordered appellant to
file within fifteen days her brief and a written response reasonably explaining: (1) her failure to
timely file a brief, and (2) why appellee is not significantly injured by appellant’s failure to
timely file a brief. See TEX. R. APP. P. 38.8(a). On January 3, 2019, appellant filed her brief, as
well as a response and motion requesting leave to late file the brief. We GRANT appellant’s
motion for leave and accept the brief filed on January 3, 2019.

       Appellee’s brief is due February 4, 2019.

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court